Citation Nr: 1109914	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee degenerative joint disease (DJD/arthritis).

2.  Entitlement to a rating higher than 10 percent for right knee DJD.

3.  Entitlement to a rating higher than 20 percent for lumbar spine degenerative disc disease (DDD), status post discectomy and foraminotomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1976 to June 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim for a higher rating for her low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has degenerative arthritis in both knees that has been objectively confirmed by X-ray.  

2.  The Veteran had completely full (i.e., entirely normal) extension of both knees to 0 degrees, again, even considering her complaints of pain.  

3.  At the worst, the Veteran demonstrated flexion in both knees limited to 120 degrees, even considering pain on motion due to arthritis of the knees.

4.  Resolving all reasonable doubt in the Veteran's favor, she has slight instability of her left and right knees.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the left knee disability.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260-61 (2010).

2.  The criteria are not met for a rating higher than 10 percent for the right knee disability.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260-61 (2010).

3.  The criteria for a separate 10 percent rating for slight instability of the left knee have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257 (2010).

4.  The criteria for a separate 10 percent rating for slight instability of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2007 and January 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO obtained her VA treatment records, Social Security Administration (SSA) disability records, and arranged for several VA compensation examinations to assess the severity of her bilateral knee disorder.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the VA compensation examinations of the Veteran's service-connected left and right knee disabilities were in October 2006, October 2007 and November 2009, so relatively recently.  That is to say, there is sufficient evidence, already of record, to fairly decide these claims insofar as assessing the severity of these conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Mere passage of time does not invoke the need for another or new examination.  Cf. Palczewski v. Nicholson, 20 Vet. App. 563 (2007) (discussing this notion in the context of a claim for service connection).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Analysis-Entitlement to Higher Ratings for Left and Right Knee DJD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of the Veteran's disability in reaching its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Since the increased ratings claims were filed here in February 2007, the relevant period of the appeal is since February 2006.

The Veteran contends that her left and right knee disabilities have grown progressively worse, thus warranting higher ratings than currently assigned.  
The Veteran's current ratings for the left and right knee disabilities are denoted by hyphenated diagnostic rating codes.  Indeed, in the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  The Veteran's right knee arthritis disability is rated at 10 percent under 38 C.F.R. § 4.71a, DCs 5003-5260, an analogous rating for limitation of flexion of the knee due to degenerative arthritis.  Similarly, the Veteran's left knee arthritis disability is rated at 10 percent under 38 C.F.R. § 4.71a, DCs 5010-5260, an analogous rating for limitation of flexion of the knee due to traumatic arthritis.  

DC 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, are DC 5260 for limitation of flexion and DC 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate her for functional loss associated with injury to her leg and knee.  Id.

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  For example, the mere fact that she continues to have range of motion in her knees, even if less than normal range of motion, in turn means that, by definition, her knees are not ankylosed.  Ankylosis is the complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

On the first VA examination during the appeals period, in October 2006, on X-ray testing, the examiner diagnosed the Veteran with mild degenerative joint disease (DJD) of the knees.  Range of motion testing showed flexion bilaterally to 140 degrees (i.e., full flexion) and extension bilaterally was to 0 degrees (i.e., full extension).  The examiner indicated there was pain on motion for the left knee joint, but without indicating additional limitation of motion.  No pain was objectively noted for the right knee joint.  However, the examiner did state there was no additional limitation of motion due to pain, weakness, fatigue, lack of incoordination and fatigue following repetitive use.  Similarly, a December 2006 SSA evaluation found her bilateral knee flexion was demonstrated to 150 degrees, so showing no limitation of flexion.  Extension was measured to 0 degrees, thereby demonstrating normal extension.  

Subsequently, though, upon examination in October 2007, the Veteran showed limited range of motion.  The examiner diagnosed osteoarthritis on x-ray testing.  She again demonstrated extension bilaterally to 0 degrees (i.e., full extension).  However, she also demonstrated her worst limitation of flexion during the appeals period, to only 120 degrees for the left and right knees, on passive and active motion.  The examiner indicated there was pain on motion in the left and right knee joints, but did not indicate that this resulted in additional limitation of motion.  Also, the examiner stated there was no additional limitation of motion due to pain, weakness, fatigue, lack of incoordination and fatigue following repetitive use.  

On X-ray testing, the November 2009 VA examination report confirms that the Veteran is diagnosed with osteoarthritis of the left and right knees.  Range-of-motion testing by the November 2009 VA examiner revealed full extension for both knees, so to 0 degrees.  Flexion was slightly limited in the left and right knees, both to 126 degrees.  Although objective evidence of pain on motion was noted in the left knee, apparently as a result of arthritis, there is no indication that it further limited her range of motion in that knee.  Also, no pain was noted on the right knee on active motion.  However, on repetitive motion, it appears there was bilateral knee pain, but again, without additional limitation of motion.  

So concerning extension, even considering the Veteran's subjective complaints of pain associated with her arthritis, the Veteran did not have any resultant limitation of extension during this period at issue so as to warrant a compensable rating under DC 5261 for either knee.  Notably, for even the minimum compensable rating of 10 percent under this diagnostic code, extension must be restricted to at least 10 degrees, and it clearly is not according to the VA compensation examiners.  Since the Veteran had completely full (i.e., entirely normal) extension to 0 degrees, even considering her complaints of pain, it is not sufficiently limited to warrant even the most minimum 0 percent rating under this code requiring extension limited to 5 degrees.  

Concerning flexion, a higher 20 percent rating under DC 5260 requires flexion limited to 30 degrees, and there simply is no objective clinical evidence to document such limitation of flexion in either the right or left knee, even again considering the extent of the Veteran's pain associated with her arthritis. 
Rather, at the worst, the Veteran demonstrated flexion in her knees limited to 120 degrees, even considering pain on motion  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  This does not remotely approach the necessary limitation of flexion to 30 degrees or less, as required for a higher 20 percent disability rating for either the left or right knee.

Similarly, there are no other medical findings in the VA treatment records that otherwise show range of motion findings that would warrant a separate compensable rating for limitation of extension, or limitation of flexion of at least 20 percent.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, though, the Veteran is already in receipt of minimum compensable ratings for limitation of motion for both knees.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's arthritis of the knees, are contemplated in the currently assigned 10 percent ratings.  There is no indication that her associated pain causes functional loss greater than that contemplated by the 10 percent evaluations now assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  

Further, resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent rating for the Veteran's left knee and right knee instability are warranted under DC 5257.  Although there are no objective clinical findings showing instability, the Board finds the Veteran's report both competent and credible.  Because of the lack of objective evidence, however, and given the Veteran's own reports, the Board finds that the preponderance of the evidence is against a finding of moderate left knee or right knee instability.

There is no basis to "stage" the Veteran's ratings under Hart because her left and right knee disabilities have never been more than 10 percent disabling, respectively, at any time since February 2006 (one year prior to filing her current claims).  And since, for these reasons and bases discussed, the preponderance of the evidence is against her claims, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

When evaluating an increased rating claim the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

There is no evidence of exceptional or unusual circumstances to warrant referring her bilateral knee claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's left and right knee disabilities have markedly interfered with her ability to work, meaning above and beyond that contemplated by her 10 percent schedular ratings for the left and right knee disabilities, respectively.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations for her knee disabilities, to suggest the Veteran is not adequately compensated for her disability by the regular rating schedule.  Her evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 10 percent for left knee DJD is denied.

The claim for a rating higher than 10 percent for right knee DJD is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for instability of the left knee is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for instability of the right knee is granted.

REMAND

Before addressing the remaining claim on appeal, the Board finds that additional development is required.  The Veteran is currently in receipt of a 20 percent disability rating for her lumbar spine disability of DDD.  She contends that her condition has grown progressively worse, and warrants a higher rating.  Unfortunately, the Board finds it necessary to remand this claim for the AMC to arrange for another VA examination to assess the severity of her low back disability.

The most recent VA compensation spine examination of record, provided in November 2009, is simply inadequate to determine the severity of the Veteran's low back disability.  In particular, this examiner failed to make any range of motion findings, which are crucial to the Veteran's claim for a higher disability rating beyond 20 percent for her service-connected lumbar spine DDD.  See 38 C.F.R. § 4.71a, DCs 5235-5243, General Rating Formula for Diseases and Injuries of the Spine.  The examiner explained that the "Veteran unable to participate in any lumbar ROM activities due to her lumbar pain.  Veteran able to remove shoes and socks leaning forward while sitting in wheelchair."  And even though range of motion findings were not provided, the examiner nonetheless remarked that there is objective evidence of pain on active range of motion.  The examiner also objectively found no thoracolumbar spine ankylosis.  Given the several and somewhat conflicting findings and remarks, the Veteran should be afforded another opportunity to participate in the range of motion testing for her lumbar spine.  

In light of the foregoing, the Board finds that another VA examination is necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:


1.  Advise the Veteran that failure to report for and cooperate in her scheduled VA examination, without good cause, may have adverse consequences on her claim.  See 38 C.F.R. § 3.655 (2010).

2.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to the low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on the Veteran's ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

Then readjudicate the claim.  If the benefits sought on appeal are not granted in full, the RO should issue the veteran and his representative a supplemental statement of the case and provide the veteran an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


